Case 2:12-cr-20372-SFC-MKM ECF No. 506 filed 08/21/20                 PageID.2162      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                          Criminal Case No. 12-20372

 Terrance Phillips,                          Sean F. Cox
                                             United States District Court Judge
       Defendant.
 _______________________/

                                  ORDER DENYING
                      DEFENDANT’S MOTION FOR RECONSIDERATION
                             AND REQUEST FOR COUNSEL

        In this criminal action, Defendant Terrance Phillips (“Defendant”) was convicted of a

 drug-trafficking offense and was sentenced to ten years imprisonment.

        Acting pro se, on or about May 1, 2020, Defendant filed a Motion for Compassionate

 Release under 18 U.S.C. § 3582(c)(1)(A), based upon concerns about the ongoing novel

 coronavirus pandemic (“COVID-19”).

        This Court denied that motion in an Opinion and Order issued on June 10, 2020. (See

 ECF No. 502).

        On July 2, 2020, a supplemental filing from Defendant was docketed in this matter.

 (ECF No. 504). In that submission, Defendant asserts that his request for compassionate release

 has now been denied by his warden. Defendant also makes additional arguments in support of

 his motion and asks the Court to appoint counsel for him.

        The Court construes this filing as a motion seeking reconsideration of this Court June 10th

 Opinion and Order and seeking appointment of counsel.

        The Court hereby DENIES Defendant’s motion for reconsideration because none of the
Case 2:12-cr-20372-SFC-MKM ECF No. 506 filed 08/21/20                   PageID.2163       Page 2 of 2



 arguments or citations in the motion impact this Court’s ruling. Thus, this Court still concludes

 that Defendant’s Motion for Compassionate Release was properly denied for the reasons set

 forth in its Opinion and Order.

        In addition, even if Defendant has requested the appointment of counsel prior to this

 Court’s ruling, this Court would have denied that request.

        The Sixth Amendment secures to a criminal defendant who faces incarceration the right

 to counsel at all “critical stages” of the criminal process. United States v. Wade, 388 U.S. 218,

 224 (1967). The United States Supreme Court had held that a prisoner’s post-conviction right to

 counsel extends only to the first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.

 551, 555 (1987). Thus, the decision whether to appoint counsel for Defendant for purposes of

 filing a motion for compassionate release is a decision within the sound discretion of a district

 court. United States v. Stephens, 2020 WL 3250226 at *2 (E.D. Mich. June 16, 2020).

        Even if Defendant would have requested counsel prior to this Court’s ruling, the Court

 would have declined to appointment counsel. These motions are not complex, either legally or

 factually, and Defendant is able to draft and file motions of this nature on his own.

        Accordingly, IT IS ORDERED that Defendant’s motion seeking appointment of counsel

 is also DENIED.

        IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

 Dated: August 21, 2020




                                                  2
